Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(b)
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 appears to be a repeat of language of claim 1.  It is suggested that claim 11 be cancelled for repeating a limitation already set forth in claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853; newly applied).


With respect to claim 2, the chamber as defined by the combination above would enable a liner kit to have plural absorbers or liners consisting of two absorbers or liners to be placed in the bottom of the chamber having a planar surface parallel with respect to a supporting surface or base of the chamber. 
With respect to claim 3, the chamber as defined by the combination above would enable the inclusion of each of the Umotoy absorber bodies or liners (200) to have a member occupying a portion of the sidewall to form a L-shape (see Figs. 2a and 5a).
With respect to claim 9, see Umotoy [reflective] metallic faceplate (i.e., 330; col. 5, lines 65-col. 6, line 10) coupled to a showerhead facing an upper surface of the substrate support.
.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Ranish et al (US 2014/0345526).
The teachings of Umotoy and Carlson have been mentioned above but Umotoy nor Carlson teach or suggest the absorber body or liner of material made to absorb infrared radiation in the micron range 2-7 microns.  However, it was known in the art before the effective filing date of the invention to provide an absorbing body or liner able to absorb radiation in the micron range via suitably painting or coating the absorber or liner black to absorb radiation in the micron range to maintain a desired substrate temperature as evidenced by Ranish [0016, 0040].  In light of the teachings of Ranish, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide each absorber or liner able to absorb radiation in the micron range via suitably painting or coating the absorber or liner black in order to effectively maintain the substrate at a safe and desired temperature in the processing of the substrate in the chamber body.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Goodman (US2004/0137398).

The teachings of Umotoy and Carlson have been mentioned above but Umotoy nor Carlson teach the substrate support having a profiled upper surface.  However, it was known in 
With respect to claim 6, the semiconductor processing chamber as defined by the combination above would provide for the profiled upper surface comprises a plurality of projections or protrusions formed on a substrate receiving surface of the substrate support.
With respect to claim 7, even though the profiled upper surfaced substrate support does not provide a profile or pattern of a central region and the projections have a length that increases from the central region to a peripheral region thereof, the provision of a suitable pattern to effect and maintain uniformity in heating of the substrate would be within the purview of one skilled in the art.
With respect to claim 8, even though the profiled upper surfaced substrate support does not provide a profile or pattern of a dished area formed between a raised central region and a raised peripheral region of a substrate receiving surface of the substrate support, the provision of a suitable pattern to effect and maintain uniformity in heating of the substrate would be within the purview of one skilled in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) as applied to claim 1 above and further in view of Lerner et al (US 2009/0155025).

The teachings of Umotoy and Carlson have been mentioned above.  Umotoy further provides for the substrate support including lift pins (i.e., 285).  Umotoy and Carlson are silent concerning the lift pins being disproportionally or non-uniformly distributed with respect to the substrate support.  However, it was known in the art before the effective filing date of the invention to provide lift pins (104) to serve as a heat-transferring interface to suitably transfer heat to the substrate so as to prevent hot spots or cold spots in the thermal processing of the substrate as evidenced by Lerner ([0017-0018]). In light of the teachings of Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appropriately arrange the lift pins (i.e., disproportionally/non-uniformly distributed) with respect to the substrate support of the chamber as defined by the combination above in order to prevent hot or cold spots with respect to the thermal processing of the substrate.


Claims 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US 2014/0345526).
Umotoy provides a semiconductor processing chamber comprising a process chamber (100) having a chamber body (i.e., 250) having a bottom and a sidewall defining an interior volume, the sidewall having at least one port (i.e., 205, 260) formed therein; a substrate support or pedestal (180); a showerhead (i.e., 300) facing an upper surface of the substrate support; a [reflective] metallic faceplate (i.e., 330; col. 5, lines 65-col. 6, line 10) coupled to the showerhead; and an absorber body or liner (200; aluminum based, see col. 4, lines 25-36) disposed in the interior volume wherein the absorber body is supported by one or more isolating pins (i.e., stand-off pins, 220) spacing the absorber body away from the bottom (col. 2, lines 31-
With respect to claim 17, see the Umotoy substrate support or pedestal (180; see Fig. 2a) disposed in the interior volume and a [reflective] metallic faceplate (i.e., 330; col. 5, lines 65-col. 6, line 10) coupled to a showerhead facing an upper surface of the substrate support.
With respect to claim 19, the absorber bodies as defined by the combination above would provide for members positioned about the sidewall of the chamber body with respect to at least one port. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US2014/0345526) as applied to claim 12 above and further in view of Goodman (US2004/0137398).

The teachings of Umotoy, Carlson, and Ranish have been mentioned above yet Umotoy, Carlson, and Ranish are silent concerning the substrate support having a profiled upper surface.  However, it was known in the semiconductor processing art before the effective filing date of the invention to provide the substrate support having a profiled upper surface such as in a grid formation (i.e., grooves and protrusions) in order to maintain uniformity in heating of the substrate on the substrate support as evidenced by Goodman ([0002]; see claim 4).  In light of the teaching of Goodman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the substrate support of the combination above with a profiled upper surface such as in a grid formation (i.e., grooves and protrusions) in order to maintain uniformity in heating of the substrate on the substrate support.
With respect to claims 13 and 14, the semiconductor processing chamber as defined by the combination above would provide for the profiled upper surface comprises a plurality of projections or protrusions formed on a substrate receiving surface of the substrate support.
With respect to claim 15, even though the profiled upper surfaced substrate support of the semiconductor processing chamber as defined by the combination above does not provide a profile or pattern of a central region and the projections have a length that increases from the central region to a peripheral region thereof, the provision of a suitable pattern to effect and maintain uniformity in heating of the substrate would be within the purview of one skilled in the art.
With respect to claim 16, even though the profiled upper surfaced substrate support of the semiconductor processing chamber as defined by the combination above does not provide a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Carlson et al (US2012/0240853) and Ranish et al (US2014/0345526) as applied to claim 12 above and further in view of Lerner et al (US 2009/0155025).

The teachings of Umotoy, Carlson, and Ranish been mentioned above.  All are silent concerning the lift pins being disproportionally or non-uniformly distributed with respect to the substrate support.  However, it was known in the art before the effective filing date of the invention to provide lift pins (104) to serve as a heat-transferring interface to suitably transfer heat to the substrate so as to prevent hot spots or cold spots in the thermal processing of the substrate as evidenced by Lerner ([0017-0018]). In light of the teachings of Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appropriately arrange the lift pins (i.e., disproportionally/non-uniformly distributed) with respect to the substrate support of the semiconductor processing chamber as defined by above in order to prevent hot or cold spots with respect to the thermal processing of the substrate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Umotoy et al (US 6,364,954) in view of Ranish et al (US 2014/0345526) and Carlson et al (US2012/0240853).

Umotoy provides a semiconductor processing chamber comprising a process chamber (100) having a chamber body (i.e., 250) having a bottom and a sidewall defining an interior volume, the sidewall having at least one port (i.e., 205, 260) formed therein; a substrate support 

Response to Arguments
All of Applicants’ arguments filed 1/14/2021 are acknowledged and have been fully considered but they are not persuasive. 

In response, it is acknowledged that the claimed invention recognizes the absorber body or liner occupying only a portion of the chamber body.   It is recognized that the absorber body would encompass a portion or section of the chamber body. While Umotoy and Ranish would provide for the absorber body or liner cylindrical in form, Carlson recognizes use of a modular liner kit having plural liners, with arcuate shaped cut-out portions or segments, removable for replacement with another liner(s) so there can be replacement of liner portion(s) without replacement of an entire liner and this allows for adaptability of the liners to be configured with respect to the interior of the chamber body for different gases and processes thereby saving money and time as evidenced by Carlson (see Figs. 3A, 3C, i.e., cut-out portion 132D;’ [0039, 0046, 0059, 0070].  Carlson provides sufficient evidence supporting the liner being a cut-out portion or segment as oppose to a full combination of liners to form a cylindrical form. One of ordinary skill in the art would readily appreciate the use of cut-out portion(s) or segment(s) of liner for use with different gases and processes so less material would be required to form the liner.  In this manner, the liner would function as intended using less material and thereby lower manufacturing costs.  As such, all obviousness rejections based at least on the combined teachings of Umotoy in view of Ranish have been maintained.

In response, all obviousness rejections based on the teachings of Umotoy have been maintained because Umotoy does provide a body or liner (200) made of aluminum based material (see col. 4, lines 25-36) which the absorber body which Applicants have disclosed is made of aluminum.  While Umotoy does not explicitly set forth the liner as an “absorber”, the fact that the Umotoy liner is aluminum based as the invention is disclosed as being aluminum based, then one skilled in the art would expect some degree of liner to absorb radiation and/or heat.  The prior art to Ranish recognizes liner able to absorb radiation in the micron range via suitably painting or coating the absorber or liner black to absorb radiation in the micron range to maintain a desired substrate temperature as evidenced by [0016, 0040].  In light of the teachings of Ranish, one of ordinary skill in the art would suitably painting or coating the Umotoy aluminum based liner black in order to effectively maintain the substrate at a safe and desired temperature in the processing of the substrate in the chamber body because the liner would absorb radiation from the interior of the chamber body for processing of the substrate.  Therefore, all obviousness rejections based at least on the combined teachings of Umotoy in view of Ranish have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner
Art Unit 1717  
                                                                                                                                                                                                      le
2/12/2021